Case 19-02503
  Case 19-02503Doc 53-1
                 Doc 43 Filed
                        Filed 08/10/20
                              08/12/19 Entered
                                        Entered 08/10/20
                                                 08/13/19 14:06:40
                                                          09:26:20 Desc Agreed
                                                                   Desc Main
                              Order
                           Document  Page 1 of 2
                                       Page 1 of 2
Case 19-02503
  Case 19-02503Doc 53-1
                 Doc 43 Filed
                        Filed 08/10/20
                              08/12/19 Entered
                                        Entered 08/10/20
                                                 08/13/19 14:06:40
                                                          09:26:20 Desc Agreed
                                                                   Desc Main
                              Order
                           Document  Page 2 of 2
                                       Page 2 of 2
